Case
 Case1:20-cv-23287-DPG
      1:20-cv-20078-RNS Document
                         Document14-1
                                  17 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                      Docket04/24/2020
                                                             08/28/2020 Page
                                                                         Page11ofof11



                              United States District Court
                                        for the
                              Southern District of Florida

    Maria Dolores Canto Marti,             )
    Plaintiff,                             )
                                           )
    v.                                     ) Civil Action No. 20-20078-Civ-Scola
                                           )
    Iberostar Hoteles y Apartamentos       )
    S.L., Defendant.                       )
                     Order Granting Iberostar’s Motion to Stay
         Iberostar Hoteles y Apartamentos S.L. requests that this Court stay the
   case until it can comply with the European Commission’s requirement for
   companies from the European Union to obtain authorization before filing a
   response to any lawsuit under the Helms Burton Act.
         This requirement comes from a European Union blocking statute enacted
   to counteract the effects of the Helms-Burton Act, and Iberostar faces EUR
   600,000 in sanctions for failure to first obtain authorization. (ECF No. 16 at ¶ 3.)
   Iberostar’s request for authorization has already been filed and is currently
   pending before the European Commission. (Id. at ¶ 18.) In the interest of
   international comity, this Court has determined that it is appropriate to stay this
   case pending the Iberostar’s request for authorization from the European
   Commission.
         The Court grants Iberostar’s motion for a stay (ECF No. 16), and the case
   is stayed until the European Union grants Iberostar’s request for authorization.
   Iberostar shall submit status reports on its request for authorization every 30
   days. In the interim, the Court directs the Clerk to administratively close this
   case.
         Done and ordered at Miami, Florida, on April 24, 2020.

                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
